                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: MARVIN REX RANKIN III        )
        SSN: xxx-xx-3901             )                        Case No.: 20-80495-CRJ-11
                                     )
              and                    )
                                     )
       MARY BETH                     )
       LEMMOND RANKIN                )
       SSN: xxx-xx-7950              )
                                     )
       Debtors.                      )                        CHAPTER 11
 ____________________________________)

      DEBTORS’ MOTION FOR AN ORDER: PROHIBITING UTILITIES FROM
          ALTERING, REFUSING, OR DISCONTINUING SERVICES; AND
     APPROVING THE PROPOSED ADEQUATE ASSURANCE TO THE UTILITIES

        COME NOW Marvin Rex Rankin III and Mary Beth Lemmond Rankin (the “Debtors”)
 and show unto this Honorable Court the following:

                                           Background

        1.     On February 18, 2020, the Debtors commenced with this Court a voluntary case
 under Chapter 11 of Title 11, United States Code.

        2.     This Court has subject matter jurisdiction to consider and determine this motion
 pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.     The Debtors are residents of Morgan County, Alabama.

                                         Relief Requested

        5.     The Utilities relevant to this case are as follows:

               a.      Decatur Utilities – (average bill $750 per month)
               b.      AT&T – (average bill $160 per month)
               c.      Verizon Wireless – (average bill $300 per month)




Case 20-80495-CRJ11        Doc 8    Filed 02/18/20 Entered 02/18/20 10:34:18           Desc Main
                                   Document      Page 1 of 3
                d.        Spectrum, a division of Charter Communications – (average bill $300 per
                          month)
        6.      The services provided by the Utilities are essential to the Debtors’ business and
 personal lives; interruption of such services could diminish the Debtors’ chances for a successful
 reorganization.

        7.      11 U.S.C. § 366 governs the rights and obligations of utility companies as
 providers of utility services to the Debtors. This section of the U.S. Code allows this Court to
 determine adequate assurance of payment to the Utilities.

        8.      The Debtors previously have not been required to provide any cash deposits to the
 Utilities for assurance of payment.

        9.      The Debtors state to this Court that they anticipate generating a net operating
 profit during the pendency of this case and they intend to pay all valid post-petition obligations
 owed to the Utilities.

        10.     The Debtors further offer to set aside 50% of one month’s services to each of the
 Utilities in their DIP bank account as adequate assurance of payment ($375.00 for Decatur
 Utilities; $80.00 for AT&T; $150.00 for Verizon Wireless and $150.00 for Spectrum).

        11.     The Debtors aver that their set aside of cash and the statement of intent to pay all
 valid post-petition obligations owed to the Utilities constitute adequate assurance to the Utilities.

        WHEREFORE, the Debtors respectfully request that this Court enter an Order:
 prohibiting the Utilities from altering, refusing, or discounting services; approved the Debtors’
 proposed adequate assurance to the Utilities; and granting such other and further relief as this
 Court deems just and proper.

        Respectfully submitted this the 18th day of February, 2020.

                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard III
                                               Tazewell T. Shepard IV
                                               Attorneys for the Debtor

                                               SPARKMAN, SHEPARD & MORRIS, P.C.
                                               P. O. Box 19045
                                               Huntsville, AL 35804
                                                ty@ssmattorneys.com




Case 20-80495-CRJ11           Doc 8     Filed 02/18/20 Entered 02/18/20 10:34:18            Desc Main
                                       Document      Page 2 of 3
                                CERTIFICATE OF SERVICE

        This is to certify that this the 18th day of February, 2020, I have this day served the
 foregoing motion on all parties requesting notice, all parties listed on the Clerk’s Certified
 Matrix, Verizon Wireless, 180 Washington Valley Road, Bedminster, NJ 07921, Decatur Utilities,
 1002 Central Parkway SW, Decatur, AL 35601, AT&T, P.O. Box 5014, Carol Stream, IL 60197,
 Spectrum, a division of Charter Communications, 12405 Powerscourt Drive, St. Louis, MO
 63131 and Richard Blythe, Office of the Bankruptcy Administrator, by electronic service through
 the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail, postage
 pre-paid.

                                           /s/ Tazewell T. Shepard IV
                                           Tazewell T. Shepard IV




Case 20-80495-CRJ11        Doc 8    Filed 02/18/20 Entered 02/18/20 10:34:18         Desc Main
                                   Document      Page 3 of 3
